                  Case 18-12012-LSS         Doc 980-4        Filed 05/29/20        Page 1 of 15



                            IN THE UNITED STATES BANKRUPTCY'COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

OPEN ROAD FILMS,LLC, a Delaware limited                       Case No.: 18-12012(LSS)
liability company, et al'''
                                                             (Jointly Administered)
                                    Debtors.


                                       CERTIFICATE OF SERVICE


                      I, Colin R. Robinson, hereby certify that on the 29t" day of May,2020, I caused a

copy of the following documents)to be served on the individuals on the attached service lists)

in the manner indicated:

                      Notice of Flan Administrator's Fifth (Substantive) Objection to Certain (A)
                      No LiabilitS~ Claims and(B)Reduce and Al1oEv Claims; and

                      Plan Aciniinistrator's Fifth (Substantive) Objection to Certain(A)No
                      Liability Claims and(B)Deduce and Allow Claims.

                                                             /s/ Colin R. Robinson
                                                             Colin R. Robinson(DE Bar No. 5524)




         ` The Debtors and. the last four digits of their taxpayer identification numbers include: Open Road Films,
LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC(7304-
Del.); Open Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors' address is
2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited
to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners
LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter I 1
cases.




DOCS DE228839.1 64202/002
              Case 18-12012-LSS        Doc 980-4   Filed 05/29/20    Page 2 of 15




 Open Road Films, LLC 2002 Service List             Ha~~d Delivery
(FCM)                                              (Counsel for BBG Home Again LLC)
 tease No. 18-12 12(LSD}                            Barnes & Thorn~urg LLP
 Document No. 221095                                David M Pawl~n, Esquire
 Ol —Interoffice                                    Kevin G Collins, Esquire
 18 —Hand Delivery                                  1000 N West street, Suite 1~(7U,
 46 —First Class Mail                               Wilmington, DE 19801
 O1 —Foreign First Class Mail
                                                    Hand Delivery
                                                   (Counsel for Directors Guild of America
(Counsel for tha Plan Administrator)                Inc., Screen Actors Guild; American
 Colin R. Robinson, Esquire                         Federation of Television and Radio Artists;
 Pachulski Stang Ziehl &Jones, LLP                  Writers Guild of America Inc.; West Inc.;
 919 N. Market Street, 17th Floor                   Directors Guild of America Inc.-Producer
 Wilmington, DE 19801                               Pension and Health Plans; Screen Actors
                                                    Guild Producers, Pension and Health Plans;
(Counsel for the Plan Administrator)                Writers Guild Pension Plan and Industry
 Robert J. Feinstein, Esquire                       Health Fund; The Motion Picture Industry
 Scott L. Hazan, Esquire                            Pension and Health Plans)
 Pachulski Stang Ziehl &Jones LLP                   Law Office of Susan E Kaufman LLC
 780 Third Avenue, 36th Floor                       Susan E Kaufman, Esquire
 New York, NY 10017-2024                            919 N Market Street, Suite 460,
                                                    Wilmington, DE 19801
 Hand Delivery
(Counsel for the Debtors)                           Hand Delivery
 Young Conaway Stargatt &Taylor LLP                (Counsel for East West Bank)
 Michael R. Nestor, Esquire                        Potter Anderson & Corroon LLP
 Sean M. Beach, Esquire                             C. M. Samis, Esquire
 Robert F. Poppiti, Jr., Esquire                    L. Katherine Good, Esquire
 Rodney Square, 1000 North King Street              Aaron Stulman, Esquire
 Wilmington, DE 19801                               1313 N. Market Street, 6t"Floor
                                                    Wilmington, DE 19801
 Hand Deli~~ery
(Counsel to Secured Lender; Bank of                 Hanel Delivery
 America, N.A.)                                    (Government Entity)
 Ashby &Geddes,P.A.                                 Office Of The U.S. Trustee
 William P Bowden, Esquire                          Linda Richenderfer, Esquire
 500 Delaware Avenue, 8th Floor                     844 King Street, Suite 2207
 Wilmington, DE 19801-1150                          Wilmington, DE 19801




 DOCS DE221095.2 64202/002
                Case 18-12012-LSS        Doc 980-4   Filed 05/29/20       Page 3 of 15




 Hand Delivery                                        Hand Delivery
(Government Entity)                                  (Counsel for All I See Partners 2015 L.P.)
'JS Aiiai°riey iai li~laware                          I`✓Iatth;,w ~. Summers, Esquire
 David C. Weiss, Esquire c/o Ellerr Slights,          Laurel D. Roglen, esquire
 Esquire                                              Ballard Spahr LLP
 Hercules Building                                   9"1 y iv. IVlarket street, i i th rIoor
 1313 N. Market Street, Suite 400                     Wilmington, DE 19801-3034
 Wilmington, DE 19899
                                                     Hand Delive~~~
 Hasid Delivery                                      (Counsel for American Multi-Cinema, Inc.
(Government Agency)                                   aka AMC Theatres)
 Kathleen Jennings, Esquire                           Matthew P. Austria, Esquire
 Delaware Attorney General                            Austria Legal, LLC
 Carvel State Office Building,                        1007 North Orange Street, 4th Floor
 820 N French Street, 6th Floor                       Wilmington, DE 19801
 Wilmington, DE 19801
                                                      Hasid Delivei~y~
 Hand Delivery                                       (Counsel to Comerica Bank, a Texas
 (Government Entity)                                  banking association)
  Delaware Division of Revenue                        Kurt F. Gwynne, Esquire
 Zillah A. Frampton, Bankruptcy                       Jason D. Angelo, Esquire
  Administrator                                       Reed Smith LLP
  Carvel State Office Building                        1201 N. Market Street, St" Floor
  820 N. French Street, 8th Floor                     Wilmington, DE 19801
  Wilmington, DE 19801
                                                      Hand Delivery
  Hand Delive~-~~                                    (Counsel for Interested Party Studiocanal
 (Counsel to Endgame Releasing Co., LLC               S.A.S)
  and Endgame Releasing Funding, LLC)                 Norman M. Monhait, Esquire
  Daniel A. O'Brien, Esquire                          Edward B. Rosenthal, Esquire
  Venable LLP                                         Rosenthal, Monhait &Goddess,P.A.
  1201 N. Market Street, Suite 1400                  919 N. Market Street, Suite 1401
  Wilmington, DE 19801                               Pd Box 1070
                                                      Wilmington, DE 19899-1070
  Hand Delivery
 (Counsel for Entertainment One Films                Hand Delivery
  Canada Inc. and certain of its affiliates)         (Counsel for Sous Chef, LLC)
  Daniel J. DeFranceschi, Esquire                     Mary F. Caloway, Esquire
  Michael J. Merchant, Esquire                        Buchanan Ingersoll &Rooney PC
  Brett M. Haywood, Esquire                           919 North Market Street, Suite 990
  Richards, Layton &Finger, P.A.                      Wilmington, DE 19801
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801




  ROCS DF,:221095.2 64202/002                    2
              Case 18-12012-LSS     Doc 980-4   Filed 05/29/20    Page 4 of 15




 Hand Delivery                                   First Class Mail
(Counsel for Happy Pill Distribution, LLC       (Government Entity)
 and nappy Pi1i, i,Li)                          Internal nevenue service
 Daniel A. O'Brien, Esquire                      Ce~itralizea Insolvency Operation
 Venable LLP                                    PO Box 7346,
 1201 North Market Street, Suite 1400           lhiladelphia, YA lylUl-/346
 Wilmington, DE 19801
                                                 Fitst Class Mail
 Hand Delivery                                  (Government Entity)
(Counsel for Spotlight Film, LLC)                Internal Revenue Service
 Domenic E. Pacitti, Esquire                     Centralized Insolvency Operation
 Michael W. Yurkewicz, Esquire                   2970 Market Street, Mail Stop 5-Q30 133
 Klehr Harrison Harvey Branzburg LLP             Philadelphia, PA 19104-5016
919 N. Market Street, Suite 1000
 Wilmington, DE 19801-3062                       First Class Mail
                                                (Government Entity)
First Class Mail                                 Michigan Department of Treasury, Tax Pol.
(Government Entity)                              Division
 Delaware Secretary Of State                     Attn: Litigation Liaison
 Division of Corporations                        430 West Allegan Street, 2nd Floor
401 Federal Street, Suite 4,                     Austin Building
 Dover, DE 19901                                 Lansing, MI 48922

 First Class Mail                                First Class Mail
(Government Entity)                             (Government Agency)
 Delaware Secretary Of State                     Securities &Exchange Commission
 Corporations Franchise Tax                      NY Regional Office
PO Box 898                                       Attn: Bankruptcy Dept.
 Dover, DE 19903                                 Brookfield Place
                                                 200 Vesey Street, Suite 400
 First Class Mail                                New York, NY 10281-1022
(Government Agency)
 Delaware State Treasury                         First Class li~iail
 Attn: Bankruptcy Department                    (Government Agency)
 820 Silver Lake Boulevard, Suite 100            Securities &Exchange Commission
 Dover, DE 19904                                 Secretary of Treasury
                                                 Office of General Counsel
 First Class Mail                                100 F Street NE
(Government Entity)                              Washington, DC 20549
 Franchise Tax Board
 Bankruptcy Section, MS:A-340
PO Box 2952,
 Sacramento, CA 95812-2952




 DOCS DE221095.2 64202/002
               Case 18-12012-LSS       Doc 980-4   Filed 05/29/20       Page 5 of 15




 First Class Mail
(Govt. Agency                                      First Class Mail
 ~ecuriiies &Exchange ~c~~nrr~ission                ~L~Ui1SE1 rGi t~it~ii3 i~Gii12 A~ali1 i~i.~
Philadelphia Office                                 Barnes &Thornburg LLP
 Attn: Bankruptcy Department                       Paul Laurin, Esquire
 One Penn Center                                   :Ionathan Wight, Esquire
 1617 JFK Boulevard, Suite 520                      2029 Century Park E Suite 300,
 Philadelphia, PA 19103                             Los Angeles, CA 90067

 First Class Mail                                   First Class Mail
(Government Entity)                                (Counsel for Directors Guild of America
 Social Security Administration                     Inc., Screen Actors Guild; American
 Office of the General Counsel, Region 3            Federation of Television and Radio Artists;
 300 Spring Garden Street,                          Writers Guild of America Inc.; West Inc.;
 Philadelphia, PA 19123                             Directors Guild of America Inc.-Producer
                                                   Pension and Health Plans; Screen Actors
First Ctass Mail                                    Guild Producers, Pension and Health Plans;
(Government Entity)                                 Writers Guild Pension Plan and Industry
 US EPA Region 3, Office Of Region                  Health Fund; The Motion Picture Industry
 Counsel                                            Pension and Health Plans)
 Attn: Bankruptcy Department                        Bush Gottlieb, A Law Corporation
 1650 Arch Street                                   Joseph Kohanski, Esquire
Philadelphia, PA 19103                              David Ahdoot, Esquire
                                                    Kirk PreStegard, Esquire
 First Class Mail                                   Kiel Ireland, Esquire
([Proposed] Counsel for the Debtors)                801 North Brand Boulevard, Suite 950,
 Klee, Tuchin, Bogdanoff &Stern LLP                 Glendale, CA 91203
 Jonathan M. Weiss, Esquire
 Sasha M. Gurvitz, Esquire                          First Class Mail
 Michael L. Tuchin, Esquire                        (Counsel For Lakeshore Entertainment
 1999 Avenue of the Stars, 39th Floor              Productions LLC)
 Los Angeles, CA 90067-6049                         Foley And Lardner LLP
                                                    Ashley M McDow,Esquire
 First Class Mail                                   555 South Flower Street, Suite 3300,
(Counsel For East West Bank)                        Los Angeles, CA 90071-2300
 Akin Gump Strauss Hauer &Feld LLP
 David F. Staber, Esquire                           First Class Mail
 2300 N. field Street, Suite 1800                  (Counsel for Viacom International Inc. and
 Dallas, TX 75201-2481                              Its Affiliates)
                                                    Luskin Stern &Eisler LLP
 First Class Mail                                   Richard Stern, Esquire
(Secured Lender)                                    Stephan E Hornung, Esquire
 Bank of America as Administrative Agent            Eleven Times Square,
 333 S. Hope Street, 13th Floor                     New York, NY 10036
 Los Angeles, CA 90071




 DOGS DE221095.2 64202/002                     4
              Case 18-12012-LSS         Doc 980-4   Filed 05/29/20    Page 6 of 15




 First Class Mail                                    First Class Mail
(Landlord)                                          (Counsel for Bank of America N.A.)
 vne rii~ri~iiE~i Taweis i,i,~                      Pail castings T~I,p
 CBRE Inc.                                           Andrew V Tenzer, esquire
 Attn: Vice President, Property Management           Shlomo Maza, Esquire
 2049 Century Park East, Suite 1950                  75 East 55th street
 Los Angeles, CA 90067-3283                          New York, NY 10022

 First Class Mail                                   First Class Mail
(Landlord)                                          (Counsel For Loren Schwartz)
 One Hundred Towers LLC                             Procopio Cory Hargreaves & Savitch LLP
 JPMorgan Asset Management, Global Real              Gerald P Kennedy, Esquire
 Assets                                              525 B Street, Suite 2200,
 Real Estate Americas                                San Diego, CA 92101
 Brian Okrent, CEO
 2029 Century Park East, Suite 4150                 First Class Mail
 Los Angeles, CA 90067                              (Counsel to Bank Leumi USA; Universal
                                                     Studios Home Entertainment LLC)
 First Class Mail                                    Reed Smith LLP
(Landlord)                                           Marsha A Houston, Esquire
 One Hundred Towers LLC                              Christopher O. Rivas, Esquire
 Allen Matkins Leck Gamble Mallory &                 355 South Grand Avenue, Suite 2900
 Natsis LL                                           Los Angeles, CA 90071-1514
 Anton N. Natsis, Esquire
 1901 Avenue of the Stars, Suite 1800               First Class Mail
 Los Angeles, CA 90067                              (Counsel to Bank Leumi USA)
                                                     Reed Smith LLP
 First Class Mail                                    Michael S Sherman, Esquire
(Counsel To Secured Lender)                          1901 Avenue of the Stars, Suite 700,
Paul Hastings LLP                                    Los Angeles, CA 90067
 Susan Williams, Esquire
 1999 Avenue of the Stars, 27th Floor               First Class Mail
 Los Angeles, CA 9006                               (Counsel for MUFG Union Bank N.A.)
                                                     Sidley Austin LLP
 First Class Mail                                    Jennifer C Hagle, Esquire
(Counsel To Secured Lender)                          555 West Fifth Street, 40th Floor,
Paul Hastings LLP                                    Los Angeles, CA 90013
 Andrew V. Tenzer, Esquire
 200 Park Avenue                                     First Class Mail
 New York, NY 10166                                 (Counsel for MUFG Union Bank N.A.)
                                                     Sidley Austin LLP
                                                     Annie C Wallis,.Esquire
                                                     One South Dearborn,
                                                     Chicago, IL 60603




 DOGS DE221095.2 64202/002
              Case 18-12012-LSS      Doc 980-4     Filed 05/29/20    Page 7 of 15




 First Class Mail                                   First Class Mail
(Counsel for Scripps Networks LLC d/b/a            (Counsel for American Multi-Cinema, Inc.
 Fc,ad Ne~wa~k; ~isc~ve-ry, ~iic.; Discovery        aka F~l;~~ Theatres)
 Licensing Inc.; Discoverycoin LLC; Scripps         Michael D. Fielding
 Networks LLC d/b/a HGTV)                           Husch Blackwell LLP
 Mary L. Fullington, Esquire                       4801 1Vlain Street, Suite 1000
 Wyatt, Tarrant &Combs,LLP                          Kansas City, MO 64112
 250 West Main Street, Suite 1600
 Lexington, KY 40507                                First Class Mail
                                                   (Counsel for Interested Party Studiocanal
 First Class M~it                                   S.A.S)
(Counsel for Snap, Inc.)                            Kathy A. Jorrie, Esquire
 Edward H. Tillinghast, Esquire                    Pillsbury Winthrop Shaw Pittman LLP
 Michael T. Driscoll, Esquire                       725 South Figueroa Street, Suite 2800
 Sheppard Mullin Richter &Hampton LLP               Los Angeles, CA 90017-5406
 30 Rockefeller Plaza
 New York, NY 10112                                 First Class Mail
                                                   (Counsel for Spotlight Film, LLC)
 First Class Mail                                   Morton R. Branzburg, Esquire
(Counsel for All I See Partners 2015 L.P)           Klehr Harrison Harvey Branzburg LLP
 Howard J. Weg, Esquire                             1835 Market Street, 14th Floor
 Michael T. Delaney, Esquire                        Philadelphia, PA 19103
 Robins Kaplan LLP
 2049 Century Park East, Suite 3400                 Fit•st Class Mail
 Los Angeles, CA 90067                             (Counsel for Spotlight Film, LLC)
                                                    Andrew M.Parlen, Esquire
 First Class Mail                                   Latham &Watkins LLP
(Counsel for City National Bank; Netflix,           885 Third Avenue
Inc.; Kasima, LLC)                                  New York, NY 10022
 Vadim J. Rubinstein, Esquire
 Loeb &Loeb LLP                                    First Class Mail
 345 Park Avenue                                   (Counsel for Spotlight Film, LLC)
 New York, NY 10154                                 Jason B. Gott, Esquire
                                                    Latham &Watkins LLP
 First Class Mail                                   330 North Wabash Avenue, Suite 2800
(Counsel for City National Bank; Netflix,           Chicago, IL 60611
 Inc.; Kasima, LLC)
 Lance N. Jurich, Esquire                          First Class Mail
 Loeb &Loeb LLP                                    (Counsel for Iron Mountain Information
 10100 Santa Monica Boulevard, Suite 2200           Management, LLC
 Los Angeles, CA 90067                              Joseph Corrigan, Esquire
                                                    Iron Mountain Information Management,
                                                    LLC
                                                    One Federal Street
                                                    Boston, MA 02110




 DOGS DE:2210952 64202/002                     6
               Case 18-12012-LSS    Doc 980-4   Filed 05/29/20   Page 8 of 15




 First Class Mail
(Counsel for WM Group West Engineers)
 ~ristir~a r~edina, Esquire
 Collins Colliti5 Muir +Stewart
 1 100 El Centro Street
 South ~'asadena, LA 91030

 First Class Mail
(Government Entity)
 Laura L. McCloud, Esquire
 Office ofthe Attorney General
 Bankruptcy Division
 PO Box 20207
 Nashville, TN 37202-0207

 First Class Mail
(Counsel to Facebook, Inc.)
 David M. Serepea, ~sq.
 McMahon Serepea LLP
 255-B Constitution Drive, Suite 1047
 Menlo Park, CA 94025

 Foreign First Class Mail
(Entertainment One Films Canada Inc. and
 certain of its affiliates)
 Lauren Blaiwais
 Emily Harris
 Entertainment One Films Canada Inc.
 134 Peter Street, Suite 700
 Toronto, Ontario MSV 2H2




 DOCS DE:221095.2 64202/002                 ~
              Case 18-12012-LSS   Doc 980-4   Filed 05/29/20    Page 9 of 15




OPEN ROAD -FIFTH OMNIBUS CLAIM                FIRST CLASS MAIL
OBJECTION SERVICE LIST                        AMC THEATRES
~t~aE NO.: 1~-1212(L~~)                        1 1 1 N. P\~I~LRl ~LLFLLU 1 ~ `  'J ~ LLV[~iL
                                                                              Y 1


DOCUMENT NO.228829                            ONE AMC WAY
84 —FIRST CLASS MAIL                          11500 ASH STREET
t~2 — ruREIGN rI~CST i:LASS                   LEAWOOT~,1Ka bfi2'1 "1

FIRST CLASS MAIL                              FIRST CLASS MAIL
42 WEST LLC                                   ANDREASEN,ERIK
ATTN: GREG O'CONNOR                           2147 EWING ST
600 THIRD AVENUE,23RD FLOOR                   LOS ANGELES,CA 90039
NEW YORK,NY 10016
                                              FIRST CLASS MAIL
FIRST CLASS MAIL                              BURNS,LORI
ALAMO DRAFTHOUSE CINEMA LLC                   3634 CALLE JAZMIN
ATTN: SEAN BROWN                              CALABASAS CA 91302
612A E 6TH STREET
AUSTIN,TX 78701                               FIRST CLASS MAIL
                                              CITY EVENTIONS USA LLC
FIRST CLASS MAIL                              MARIA LALLY
ALLIED INTEGRATED MARKETING                   1333 BROADWAY,SUITE 502
C/O JOSEPH H. MATZKIN,ESQ.                    NEW YORK,NY 10018
30 FEDERAL STREET,7TH FLOOR
BOSTON,MA 02110                               FIRST CLASS MAIL,
                                              CITYBRIDGE LLC
FIRST CLASS MAIL                              ATTENTION: LEGAL DEPT
ALLIED INTEGRATED MARKETING                   10 HUDSON YARDS 26TH FLOOR
ALLIED ADVERTISING LP                         NEW YORK,NY 10001
PO BOX 845382
BOSTON, MA 02284                              FIRST CLASS MAIL
                                              COOKING CHANNEL
FIRST CLASS MAIL                              C/O WYATT TARRANT AND COMBS
AMC NETWORK ENTERTAINMENT                     LLP
LLC                                           ATTN: MARY L FULLINGTON
ATTM: STANLEY KOPEC                           250 WEST MAIN ST STE 1600
1 1 PENN PLAZA, 16TH FLOOR                    LEXINGTON,KY 40507
NEW YORK,NY 10001
                                              FIRST CLASS MAIL
FIRST CLASS MAIL                              LEAH MONTESANO
AMERICAN MULTI CINEMA INC                     DISCOVERY,INC.
AKA AMC OR AMC THEATRES                       ONE DISCOVERY PLACE
C/O HUSCH BLACKWELL LLP                       SILVER SPRING MD 20910
ATTN: MICHAEL D. FIELDING
4801 MAIN STREET,SUITE 1000
KANSAS CITY, MO 64112




DOCS DE:228829.1 64202/002
             Case 18-12012-LSS            Doc 980-4   Filed 05/29/20       Page 10 of 15




FIRST CLASS MAIL
CREEM,MATT                                            FIRST CLASS MAIL
                           ~1i 1 li 1 V
1 V~ V ~ 41\1'"1NL t~ V L~ T                            'Cir, ~c~iiSLL 1VLri VV.
                                                       t~                      nii:ii~3 ~3 V r
                                                                                             v~.3

LOS ANGELES,CA 90015                                  C/O BARNS AND THORNBURG LLP
                                                      ATTN:PAUL J LAURIN
ri~S~i'(:~.A~~ 1V1A1L                                 2u~~ LENTUitY tK ~tiSi STE 3G~
DEUTSCH,JOSHUA,ESQ.                                   LOS ANGELES,CA 90067
C/O CAROLINE R. DJANG
BEST BEST & KRIEGER LLP                               FIRST CLASS MAIL
18101 VON KARMAN AVE., SUITE 1000                     SCOTT THOMSON
IRVINE,CA 92612                                       DIRECTOR OF CREDIT &
                                                      COLLECTIONS
FIRST CLASS MAIL                                      FOX CABLE NETWORKS SERVICES
JOSHUA DEUTSCH,ESQ.                                   1211 AVENUE OF THE AMERICAS
418 S. SWALL DRIVE                                    28TH FLOOR
BEVERLY HILLS CA 90211                                NEW YORK,NY 10036

FIRST CLASS MAIL                                       FIRST CLASS MAIL
DISCOVERY 1NC                                          FRIEDMAN,SANDY
C/O WYATT TARRANT AND COMBS                            FRIEDMAN,SANFORD M
LLP                                                    7245 ROCK RIDGE TER
ATTN: MARY L FULLINGTON                                WEST HILLS, CA 91307-1267
250 WEST MAIN ST STE 1600
LEXINGTON,KY 40507                                     FIRST CLASS MAIL
                                                       GIMLET MEDIA INC
FIRST CLASS MAIL                                       ATTN: CHRISTINA SULLIVAN
LEAH MONTESANO                                         41 FLATBUSH AVE 7TH FL
DISCOVERY,INC.                                         BROOKLYN,NY 11217
ONE DISCOVERY PLACE
SILVER SPRING MD 20910                                 FIRST CLASS MAIL
                                                       GOGGLE LLC FKA GOGGLE 1NC
FIRST CLASS MAIL                                       C/O WHITE AND WILLIAMS LLP
EDMODO 1NC                                             AMY E VULPIO
ATTN: MARK COSTIGAN                                    1650 MARKET ST FL 18
1200 PARK PL SUITE 400                                 PHILADELPHIA,PA 19103
SAN MATEO,CA 94403
                                                       FIRST CLASS MAIL
FIRST CLASS MAIL                                       GOGGLE LLC F/K/A GOGGLE 1NC.
FAY,RICHARD M                                          ATTN: DAVID CURTIN
5481 COLLINGWOOD CIR                                   1600 AMPHITHEATRE PKWY
CALABASAS,CA 91302                                     MOUNTAIN VIEW CA 94043

FIRST CLASS MAIL
FORD,BROOKE
1739 SOUTH HOLT AVE
LOS ANGELES,CA 90035



DOGS DE228829.1 64202/002                         2
             Case 18-12012-LSS   Doc 980-4   Filed 05/29/20      Page 11 of 15




FIRST CLASS MAIL                              FIRST CLASS MAIL
HOME AND GARDEN TELEVISION                    MEDIABRANDS WORLDWIDE INC.
~lC `~JYt~~T TAP.P.~NT ANA ~1:~IS~            1"~ 1 11.V . IJ~ILV1V11 11LLAL1


LLP                                           100 WEST 33RD STR~~T
ATTN: MARY L FULLINGTON                       NEW YORK NY 10001
2~0 VV~S1' MAC S"1' S'1'E 1600
LEXINGTON,KY 40507                            FIRST CLASS MAIL
                                              JONATHAN L. FLAXER
FIRST CLASS MAIL                              GOLENBOCK EISEMAN ASSOR BELL
LEAH MONTESANO                                & PESKOE LLP
DISCOVERY,INC.                                711 THIRD AVENUE,17TH FLOOR
ONE DISCOVERY PLACE                           NEW YORK NY 10017
SILVER SPRING MD 20910
                                              FIRST CLASS MAIL
FIRST CLASS MAIL                              MOCEAN LLC
IHEART MEDIA INC                              A/K/A MOCEAN PICTURES LLC
ATTN: CABBIE DIVIN                            ATTN: RALUCA HIRINIA &
20880 STONE OAK PKWY                          ROSHONE HARMON
SAN ANTONIO,TX 78258                          2440 S SEPULVEDA BLVD,STE 150
                                              LOS ANGELES,CA 90064
FIRST CLASS MAIL
JUSTWATCH 1NC                                 FIRST CLASS MAIL
ONE BOSTON PLACE,SUITE 2600                   MULLENLOWE US INC
BOSTON, MA 02108                              C/O INTERPUBLIC GROUP
                                              WILLIAM H CROSBY JR
FIRST CLASS MAIL                              909 THIRD AVE,24TH FLOOR
LA LIVE PROPERTIES LLC AKA LA                 NEW YORK,NY 10022
LIVE AND AKA LA LIVE THEATER
C/O ARENT FOX LLP                             FIRST CLASS MAIL
ATTN: RICHARD D. BUCKLEY                      NBCUNIVERSAL MEDIA LLC
555 W 5TH ST 48TH FL                          ATTN: MARY MCKENNA
LOS ANGELES,CA 90013-1065                     30 ROCKEFELLER PLZ 1221 CAMPUS
                                              NEW YORK,NY 10112
FIRST CLASS MAIL
TAK-WONG -FINANCE                             FIRST CLASS MAIL
800 W. OLYMPIC BLVD,SUITE #305                NOT ORDINARY MEDIA LLC
LOS ANGELES,CA 90015                          ATTN: BRENT NEILL, COO
                                              600 WILSHIRE BLVD,SUITE 1500
FIRST CLASS MAIL                              LOS ANGELES,CA 90017
MEDIABRANDS WORLDWIDE INC
C/O INTERPUBLIC GROUP                         FIRST CLASS MAIL
ATTN: WILLIAM H CROSBY,JR                     OUTFRONT MEDIA LLC
909 THIRD AVE,24TH FLOOR                      C/O CLAUDIO E IANNITELLI
NEW YORK,NY 10022                             IANNITELLI MARCOLINI PC
                                              5353 NORTH 16TH ST STE 315
                                              PHOENIX,AZ 85016



DOGS DE228829.1 64202/002                3
             Case 18-12012-LSS   Doc 980-4   Filed 05/29/20    Page 12 of 15




                                             FIRST CLASS MAIL
FIRST CLASS MAIL                             SNAP 1NC.
r1~N, JF~~K                                  '
                                             ~iii~: i.iv~ii,

304 16TH PLACE                               3000 31ST STR~~T,SUITE C
MANHATTAN BEACH,CA 90266-4629                SANTA MONICA CA 90405

FIRST CLASS MAIL                             FIRST CLASS MAIL
PANDORA MEDIA INC                            SNAP INC
C/O BIALSON BERGEN & SCHWAB                  C/O SHEPPARD MULLIN RICHTER
ATTN: LAWRENCE SCHWAB                        AND HAMPTON LLP
 & THOMAS GAA                                ATTN: EDWARD H TILLINGHAST III
633 MENLO AVE,STE 100                        ESQ
MENLO PARK,CA 94025                          30 ROCKEFELLER PLAZA
                                             NEW YORK,NY 10112
FIRST CLASS MAIL
PLACEIQ INC                                  FIRST CLASS MAIL
ATTN: LAUREN LEGUIZAMON                      SOMMERFELD,TIMOTHY R
1065 AVE OF THE AMERICAS 18TH                1513 ADDISON RD
FLR                                          PALOS VERDES,CA 90274
NEW YORK,NY 10018
                                              FIRST CLASS MAIL
FIRST CLASS MAIL                              SPOTIFY USA INC
PXL BROS LLC                                  C/O MORRISON AND FOERSTER LLP
ATTN: MATTHEW MICHALOWSKI                     ATTN: LORENZO MARINUZZI
849 S BROADWAY STE 602                        & KATHERINE E. RICHARDSON
LOS ANGELES,CA 90014                          ARNOULD
                                              250 WEST 55TH STREET
FIRST CLASS MAIL                              NEW YORK,NY 10019
RUBIN,DAVID
3617 GRAND VIEW BLVD                          FIRST CLASS MAIL
LOS ANGELES,CA 90066                          ADAM CHEN
                                              LEGAL COUNSEL
FIRST CLASS MA7I.                             SPOTIFY USA 1NC.
SCHWARTZ,LOREN                                150 GREENWICH STREET,FLOOR 62
12500 OSPREY LN #3                            NEW YORK,NY 10007
PLAYA VISTA, CA 90094
                                              FIST CLASS MAIL
FIRST CLASS MAIL                              SWISHER PRODUCTIONS LLC
SETH SPECTOR                                  ATTN: NATHAN SWISHER
10916 ASHTON AVE APT 303                      1438 N GOWER ST
LOS ANGELES,CA 90024                          BLDG 6060, STE 300 BOX 3
                                              HOLLYWOOD,CA 90028




DOCS DE:228829.1 64202/002               4
             Case 18-12012-LSS         Doc 980-4   Filed 05/29/20   Page 13 of 15




FIRST CLASS MAIL                                   FIRST CLASS MAIL
TELEVISION FOOD NETWORK                            TURNER BROADCASTING SALES INC
 /v `v`JYl-ITT TEii~R1`iNi ~`iNli ~`J10/II35       ~/^ ~JQP.~'~ SATER ~EYll~C,'U~ ~,
LLP                                                PEASE LLP
ATTN: MARY L FULLINGTON                            TIFFANY S COBB
250 WEST MAIN ST STE 1600                          SZ EAR1 C7AY ~1REEi
LEXINGTON,KY 40507                                 COLUMBUS,OH 4321S

FIRST CLASS MAIL                                   FIRST CLASS MAIL
LEAH MONTESANO                                     TWITTER 1NC
DISCOVERY,INC.                                     ATTN: NICOLE LEIER
ONE DISCOVERY PLACE                                CREDIT AND COLLECTIONS
SILVER SPRING MD 20910                             1355 MARKET STREET,SUITE 900
                                                   SAN FRANCISCO,C 94104
FIRST CLASS MAIL
THE CW NETWORK LLC                                  FIRST CLASS MAIL
C/O GLICKFELD FIELDS AND                            UNIVISION COMMUNICATIONS INC
JACOBSON LLP                                        C/O SZABO ASSOCIATES
ATTN: LAWRENCE M JACOBSON                           ATTN: SANDI G. HENDERSON
8383 WILSHIRE BOULEVARD SUITE                       3355 LENOX RD NE,STE 945
341                                                 ATLANTA,GA 30326
BEVERLY HILLS, CA 90211
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    VIACOM INC
THE CW NETWORK LLC                                  ATTN: SARAH HARP C/O LISA
ATTN: DANA ABEL                                     SOLAZZO
3300 W.OLIVE AVENUE,#3074                           1515 BROADWAY
BURBANK CA 91505                                    NEW YORK NY 10036

FIRST CLASS MAIL                                    FIRST CLASS MAIL
THINKLATINO INC                                     ZOIS, JOHN
ATTN: ROCIO PRADO KISSLING                          3496 WADE STREET
24311 SYLVAN ULEN RD                                LOS ANGELES,CA 90066
CALABASAS,CA 91302
                                                   FIRST CLASS MAIL
FIRST CLASS MAIL                                   ZUFFA INTERNATIONAL LLC A/K/A
TOTALLYHER MEDIA LLC                                ULTIMATE FIGHTING CHAMPIONSHIP
JOSH ELLINGWOOD                                    (UFC)
5140 GOLDLEAF CIR 1ST FL                            C/O ENDEAVOR
LOS ANGELES,CA 90056                                ATTN: REBECCA LITMAN
                                                    1 1 MADISON AVE,17TH FLOOR
FIRST CLASS MAIL                                    NEW YORK,NY 10010
TRESENSA INC
443 PARK AVE SOUTH,SUITE 506
NEW YORK,NY 10016




DOGS DE:228829.1 64202/002                     5
             Case 18-12012-LSS   Doc 980-4   Filed 05/29/20   Page 14 of 15




FIRST CLASS MAIL                             FIRST CLASS MAIL
AVALON TRANSPORTATION LLC                    GDC DIGITAL CINEMA NETWORK
~iTTN:1`vI~iRIS~~ i,Ai7TJ~£-~                iTV ~JA~~ LL~i

1000 CORPORATE POINTE, SUITE 150             ATTN: GENERAL MANAGER
CULVER CITY, CA 90230                        3500 W. OLIVE AVENUE,SUITE 940
                                             t~U1Z1~ANK, CA y5"105
FIRST CLASS MAIL
AVALON TRANSPORTATION LLC                    FIRST CLASS MAIL
ATTN: MARISSA LAGUDA                         GLASER WEIL FINK HOWARD
1000 CORPORATE POINTE, SUITE 150             AVCHEN
CULVER CITY, CA 90230                        AND SHAPIRO LLP
                                             ATTN: ELIAS DABAIE,ESQ.
FIRST CLASS MAIL                             10250 CONSTELLATION BLVD STE 19
COMSCORE INC                                 LOS ANGELES,CA 90067
C/O RENTRAK CORPORATION
11950 DEMOCRACY DRIVE,SUITE 600              FIRST CLASS MAIL
RESTON VA 20190                              JIM EVANS STUDIO LLC
                                             ATTN: JIM EVANS
FIRST CLASS MAIL                             2305 LIVE OAK MEADOW RD
DISNEY WORLD WIDE SERVICES                   MALIBU, CA 90265
ATTN: ADRIAN TUSTIN
1180 CELEBRATION BLVD,FLOOR 2                FIRST CLASS MAIL
CELEBRATION,FL 34747                         JUNKET PRODUCTIONS INC
                                             ATTN: SUZANNE TRAPP
FIRST CLASS MAIL                             5 OLD FARM LN
ERWIN PENLAND LLC                            HARTSDALE,NY 10530
110 E COURT ST STE 400
GREENVILLE,SC 29601                          FIRST CLASS MAIL
                                             LE STUDIO PHOTOGRAPHY
FIRST CLASS MAIL                             26520 ROYAL VISTA CT
FILM SOLUTIONS LLC                           CANYON COUNTRY,CA 91351
ATTN: KARLA O'LEARY
1121 S FLOWER ST                              FIRST' ~I,ASS IViAIL
BURBANK,CA 91502                              LUONG,DAVID
                                              1717 EAST BADILLO ST
 FIRST CLASS MAIL                             COVINA,CA 91724
 GDC DIGITAL CINEMA NETWORK
(USA), LLC                                    FIRST CLASS MAIL
 ATTN: KEN HWANG                              SCRABBLE VENTURES LLC
 1016 WEST MAGNOLIA BLVD.                     C/O GREENBERG GLUSKER ET AL
 BURBANK CA 91506                             JEFFREY A KRIEGER
                                              1900 AVENUE OF THE STARS,STE 2100
                                              LOS ANGELES,CA 90067




DOGS DE:228829.164202/002                6
              Case 18-12012-LSS   Doc 980-4   Filed 05/29/20   Page 15 of 15




FIRST CLASS MAIL
SCRABBLE VENTURES,LLC
~~vi~i~iLi, ~iii~~~
CFO AND SECRETARY
10550 CAMDEN DRIVE
     -'SS LA ~063~
~~'1l~

FIRST CLASS MAIL
THE DOG AGENCY LLC
135 MADISON AVE,5TH FL
NEW YORK,NY 10016

FIRST CLASS MAIL
TRAILER PARK INC
A/K/A ART MACHINE
6922 HOLLYWOOD BLVD
LOS ANGELES,CA 90028

FOREIGN FIRST CLASS
ROADSHOW FILMS PTY LTD
ATTN: PHILIP KENNEDY
1 GARDEN STREET
SOUTH YARRA,VIC3141
AUSTRALIA

FOREIGN FIRST CLASS
GDC DIGITAL CINEMA NETWORK
LIMITED
ATTN: CHIEF EXECUTIVE OFFICER
UNIT 1-7, 20~rH FLOOR,KODAK HOUSE
2
39 HEALTHY STREET EAST,NORTH
JOINT
HONG KONG




DOGS DE:228829.1 64202/002                7
